Citation Nr: 1341461	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1948 to November 1949, and from December 1950 to July 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2)  (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

This matter was before the Board in July 2013 and remanded in order for the September 2010 VA examiner to issue a supplemental opinion, or in the alternative, for the Veteran to be afforded a new VA examination to assess the nature and etiology of the Veteran's right shoulder disorder.  Prior to such examination, updated records were to be obtained and associated with the claims files.  Following the examination, the AMC was to review the examination report and determine its adequacy and its compliance with the Board's remand directives, after which the AMC was to readjudicate the claim, to include providing the Veteran and his representative with a supplemental statement of the case.  

Since the July 2013 Board remand, updated VA outpatient treatment records have been associated with the claims file, as well as a statement from the Veteran with an authorizations to obtain private treatment records.  There is no indication in the record that a supplemental opinion was obtained or that a new VA examination was ordered.  There is also no indication that the Veteran's authorization was acted upon, or that the AMC received an opportunity to review the claims file and readjudicate the claim.  In fact, there is in indication in the record that the claims file was prematurely misrouted to the Board rather than being returned to the AMC as required.  Because substantial compliance with the terms of the Board's July 2013 remand was not attained, another remand is required for another effort to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the case is remanded for the following action:

1.  The AMC must assist the Veteran in accordance with 38 C.F.R. § 3.159(c)(1) in relation to the VA Form 21-4142 received by the Veteran in August 2013.

2.  The AMC must attempt to obtain another supplemental opinion from the September 2010 VA examiner.  The claims file and all electronic records must be made available to the September 2010 VA examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether the Veteran's right shoulder degenerative arthritis is due to or is aggravated by the service-connected left shoulder degenerative arthritis, to include as due to "overcompensation."  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3.  If the September 2010 VA examiner is unavailable to render the requested supplemental opinion, the Veteran must be afforded another VA examination in order to obtain an opinion as to the etiological relationship, if any, between his current left and right shoulder disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the right shoulder degenerative arthritis is due to or aggravated by the service-connected left shoulder degenerative arthritis, to include as due to "overcompensation."  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.


4.  If the Veteran is afforded another VA examination, the AMC must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the requested supplemental opinion has been obtained, or examination completed, the AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the AMC must implement corrective procedures at once.

6.  Thereafter, the AMC must ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

7.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



